[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS
                                                              FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                                                           MAR 12, 2007
                                                        THOMAS K. KAHN
                                                             CLERK
                                        No. 06-11109


                           D. C. Docket No. 04-00254 CR-5-1

UNITED STATES OF AMERICA

                                                           Plaintiff-Appellee,

                                            versus

RENATO JIMINEZ,
a.k.a. RJ,
a.k.a. Andrea,
                                                           Defendant-Appellant.



                      Appeal from the United States District Court
                         for the Northern District of Georgia


                                     (March 12, 2007)

Before DUBINA and COX, Circuit Judges, and SCHLESINGER,* District Judge.

PER CURIAM:

_____________________________
*Honorable Harvey E. Schlesinger, United States District Judge for the Middle District of
Florida, sitting by designation.
      Appellant Renato Jiminez was charged by a federal grand jury with

conspiracy to possess with the intent to distribute cocaine and methamphetamine,

in violation of 21 U.S.C. § 846, and attempt to possess with the intent to distribute

at least 500 grams of cocaine, in violation of 18 U.S.C. § 2 and 21 U.S.C. §

841(b)(1)(B)(ii). After a five-day trial, Jiminez was found guilty on both counts.

      After a two-day sentencing hearing the district court sentenced Jiminez to

120 months of imprisonment on each count, to be served concurrently. Jiminez

then perfected this appeal.

      Jiminez presents the following issues for appellate review:

      1. Whether the district court properly denied Jiminez’s request to instruct

the jury on multiple conspiracies, and whether the court abused its discretion in

denying a requested instruction that the purchase of small drug quantities to share

with other people does not establish participation in a drug conspiracy.

      2. Whether the district court clearly erred in finding that the prosecutors’

communications with Santacruz were entirely appropriate and did not violate

Jiminez’s rights.

      3. Whether the district court committed plain error by excluding the

affidavit of co-defendant Santacruz as inadmissible hearsay.




                                          2
      4. Whether the district court abused its discretion in admitting evidence

showing Jiminez’s involvement in the charged offenses, or in admitting the expert

testimony of Special Agent Hadaway and Interpreter Castillo.

      5. Whether the district court committed clear error in calculating the

quantities of drugs attributable to Jiminez under the Sentencing Guidelines, and

correctly applied the Sentencing Guidelines to these factual findings.

      6. Whether the district court’s application of the Sentencing Guidelines

violated the Sixth Amendment under United States v. Booker, 543 U.S. 220, 125
S. Ct. 738 (2005).

      7. Whether the district court properly imposed sentence after considering

the 18 U.S.C. § 3553 factors.

      After reviewing the record, reading the parties’ briefs, and having the

benefit of oral argument, we conclude that there is no merit to any of the

arguments Jiminez makes on appeal. Accordingly, we affirm his convictions and

sentences.

      AFFIRMED.




                                         3